DETAILED ACTION
The following is a Corrected Notice of Allowability in response to the Information Disclosure Statement (IDS) received on 4 May 2021.  Claims 1-27 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach generate an energy use setpoint based on energy price data and subject to a constraint defining a comfort threshold, estimate a value for the energy use setpoint that will result in a variable condition within the building reaching the comfort threshold; and generate a control signal for equipment based on a difference between the energy use setpoint and a measured energy use.
As per claim 9, the prior art of record taken alone or in combination fails to teach generate an energy use setpoint subject to a constraint defining a comfort threshold such that the energy use setpoint is estimated to result in a variable condition reaching the comfort threshold at an end of a time period; and generate a device setpoint based on a difference between the energy use setpoint and a measured energy use.
..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 4 May 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10 May 2021